 USDC IN/ND case 4:20-cv-00041-JVB-JEM document 20 filed 01/13/21 page 1 of 1

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

DONALD STANFORD

                      Plaintiff,
                                                      Case No. 4:20-cv-41-JVB-JEM
       VS.                    )
                              )
LOVE'S TRAVEL STOPS & COUNTRY )
STORES,INC.,                                  )
                                              )
                       Defendant.             )
                                STIPULATION OF DISMISSAL

       Come now the parties, by counsel, and show the Court that the above-entitled cause of

action has been fully compromised and settled and the parties hereto stipulate the dismissal hereof,

with prejudice against the refiling thereof, costs paid.

                                                       Respectfully submitted,

                                                      /s/ Christina M Bruno
                                                      Christina M. Bruno (Atty. No. 27334-49)
                                                       Attorney for Defendant
BOSE McKINNEY & EVANS LLP
1 11 Monument Circle, Suite 2700
Indianapolis, IN 46204

                                                      -Daniel Stanfor ,Pro Se

2432 North Webster Avenue
Indianapolis, IN 46219
